Citation Nr: 1441006	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-44 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Center in Buffalo, New York


THE ISSUE

Entitlement to educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill), the Montgomery GI Bill-Selected Reserves, and the Reserve Educational Assistance Program.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to August 1982.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2010 decision of the VA Regional Processing Center in Buffalo, New York, which denied the Veteran's claim for education benefits.

Review of the Veterans Benefits Management System paperless claims processing system and the Virtual VA electronic claims file reveals no additional documents pertinent to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently incarcerated at the Southern Ohio Correctional Facility.  In correspondence received in March and May 2014, he requested that his Board hearing be postponed until after July 20, 2015, when he is scheduled for release.  In light of this request, the Board requests that the Veteran's Board hearing be rescheduled for a date later than July 20, 2015.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (When adjudicating the claims of incarcerated veterans, VA must tailor its assistance to the peculiar circumstances of confinement.).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify the expected date of his release from incarceration and whether he wishes to have a Board hearing at the RO via video conference or Travel Board or at the office in Washington, DC.

2.  Take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



